1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     NERY CALDERON,
                                                   Case No. 2:19-10219-SVW (GJS)
12                  Petitioner
                                                   ORDER: DISMISSING ACTION;
13            v.                                   AND DENYING A CERTIFICATE
                                                   OF APPEALABILITY
14     WARDEN,
15                  Respondent.
16
17         On December 2, 2019, the Clerk’s Office received an eight-line unsigned
18   letter from Nery Calderon (“Petitioner”), which attached four pages of documents
19   that had been filed repeatedly in Petitioner’s prior habeas action in this District. The
20   Clerk’s Office opted to treat the letter and attached pages as a 28 U.S.C. § 2254
21   habeas petition [Dkt. 1, “Petition”], even though it is unsigned, does not contain any
22   of the information required to set forth in a Section 2254 habeas petition (see Rule 2
23   of the Rules Governing Section 2254 Cases in the United States District Courts),
24   and does not plead any habeas claim for relief. Rule 4 of the Rules Governing
25   Section 2254 Cases in the United States District Courts provides that a petition for a
26   writ of habeas corpus “must” be summarily dismissed “[i]f it plainly appears from
27   the petition and any attached exhibits that the petitioner is not entitled to relief in the
28   district court.” Here, it plainly appears that the Petition – like Petitioner’s prior
1    habeas petitions described below – is fully unexhausted1 and Petitioner is not
2    entitled to a stay. Therefore, as explained below, this action must be dismissed.
3
4                                         BACKGROUND
5           The instant Petition fails to provide any information about Petitioner’s state
6    conviction or any post-conviction proceedings. The Court, however, is familiar with
7    Petitioner’s state proceedings due to his prior actions in this District. In addition,
8    pursuant to Rule 201 of the Federal Rules of Evidence, the Court has taken judicial
9    notice of the dockets of the California Court of Appeal and the California Supreme
10   Court available electronically, which contain the following information.
11          In September 2016, Petitioner was convicted in Los Angeles County Superior
12   Court Case No. VA132252 of five counts of lewd acts on a child under 14 and one
13   count of sexual abuse of a child as to one of his victims, and of three counts of rape,
14   one count of aggravated sexual assault of a child, one count of forcible lewd act on a
15   child, and two counts of lewd act on a child as to his other victim. Through
16   appellate counsel, Petitioner pursued a direct appeal, in which he raised a single
17   claim, namely, that the trial court improperly admitted into evidence a police
18   interview that allegedly was obtained in violation of Petitioner’s rights under
19   Miranda v. Arizona, 384 U.S. 436 (1966). The California Court of Appeal rejected
20   the claim on its merits and affirmed the criminal judgment. [See May 25, 2017
21   decision in Case No. B277717.] Petitioner’s appellate counsel then filed a petition
22   for review with respect to this Miranda claim, which was denied on August 9, 2017
23   [Case No. S242211.]
24          On July 30, 2018, Petitioner filed a pro se habeas petition in the California
25   Court of Appeal, which was denied on July 31, 2018 [Case No. B291592]. On
26
27   1
             The Court may raise exhaustion problems sua sponte and dismiss a petition summarily for
28   lack of exhaustion. See Boyd v. Thompson, 147 F.3d 1124, 1127-28 (9th Cir. 1998); Stone v. City
     and County of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992).
                                                    2
1    March 22, 2019, Petitioner filed a notice of appeal in the California Court of
2    Appeal, by which he purported to appeal his above-noted September 2016
3    conviction for a second time. On April 4, 2019, the California Court of Appeal
4    dismissed the putative appeal as an improper, impermissible, and untimely second
5    appeal (Case No. B296454).
6          The dockets for the California Supreme Court show that Petitioner’s only
7    filing in the state high court was his above-described direct appeal petitioner for
8    review raising his Miranda claim. Petitioner has not sought habeas relief in the
9    California Supreme Court.
10        On September 11, 2018, Petitioner filed a 28 U.S.C. § 2254 habeas petition in
11   this District in Case No. 2:18-cv-07914-SVW (GJS) (the “7914 Action”). On
12   September 13, 2018, the original petition in the 7914 Action was dismissed with
13   leave to amend, because it was incomplete, unsigned, failed to name a Respondent,
14   and failed to state any habeas claim. On September 28, 2018, Petitioner filed a First
15   Amended Petition in the 7914 Action and then, on October 4, 2018, filed a Second
16   Amended Petition, which challenged Petitioner’s Los Angeles Superior Court
17   conviction in Case No. VA132252. On October 15, 2018, Petitioner was advised
18   that the Second Amended Petition was fully unexhausted and of his attendant
19   options. Petitioner thereafter filed multiple, duplicative motions seeking a Rhines
20   stay, which were denied on February 28, 2019, and the 7914 Action was dismissed
21   without prejudice for lack of exhaustion.
22        After Petitioner initiated the 7914 Action, he filed a separate 28 U.S.C. § 2254
23   habeas petition in the United States District Court for the Northern District of
24   California in late October 2018, which thereafter was transferred to this District and
25   assigned Case No. 2:18-cv-10266-SVW (GJS) (the “10266 Action”). The petition
26   in the 10266 Action – like the Second Amended Petition in the 7914 Action –
27   challenged Petitioner’s conviction in LASC Case No. VA132252 and raised
28   essentially the same two claims, namely, that: Petitioner’s daughters falsely accused
                                                 3
1    him of molestation; and Petitioner was ill at the time of his state criminal
2    proceedings and utilized an interpreter and, therefore, did not understand those
3    proceedings. On January 22, 2019, the Court dismissed the 10266 Action as
4    duplicative of the 7914 Action.
5       Petitioner did not appeal the Judgments entered in the 7914 Action and the 10266
6    Action.
7
8         DISMISSAL FOR LACK OF EXHAUSTION REMAINS REQUIRED
9           Federal courts may not grant habeas relief to a person held in state custody
10   unless the petitioner has exhausted his available state court remedies as to the
11   issue(s) presented. 28 U.S.C. § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 518
12   (1982); Fields v. Waddington, 401 F.3d 1018, 1020 (9th Cir. 2005) (“We may
13   review the merits of Petitioner’s habeas petition only if he exhausted state court
14   remedies.”). “[T]he exhaustion doctrine is designed to give the state courts a full
15   and fair opportunity to resolve federal constitutional claims before those claims are
16   presented to the federal courts.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)
17   (emphasis added); see also Baldwin v. Reese, 541 U.S. 27, 29 (2004) (to give the
18   State the chance to pass upon and resolve violations of his federal rights, a state
19   prisoner must exhaust his available state remedies before seeking federal habeas
20   relief).
21         To satisfy the exhaustion requirement, a petitioner must “fairly present” his
22   federal claim to the state courts, i.e., give them a fair opportunity to consider and
23   correct violations of the prisoner’s federal rights. See Duncan v. Henry, 513 U.S.
24   364, 365 (1995); Peterson v. Lampert, 319 F.3d 1153, 1155-56 (9th Cir. 2003) (en
25   banc). A state prisoner seeking relief with respect to a California conviction is
26   required to fairly present his federal claims to the California Supreme Court. See
27   Baldwin, 541 U.S. at 29 (a state prisoner must fairly present his claim to a state
28   supreme court having the power of discretionary review); Keating v. Hood, 133 F.3d
                                                4
1    1240, 1242 (9th Cir. 1998).
2         The state court record indicates that the only claim Petitioner may have
3    exhausted is the Miranda claim raised on direct appeal. He has never attempted to
4    raise that claim in this Court, instead asserting only the above-noted two claims.
5    Because Petitioner has not filed a California Supreme Court habeas petition, any
6    claims he raised in his July 2018 California Court of Appeal habeas petition,
7    whether or not they included those two claims, necessarily are unexhausted. In the
8    7914 Action, the Court expressly advised Petitioner of his failure to exhaust and of
9    its consequences. Nonetheless, following the dismissal of the 7914 Action for lack
10   of exhaustion, Petitioner still has not exhausted any federal habeas claim he might
11   wish to pursue in this District. Petitioner stands in the very same position that he
12   did when the 7914 Action was dismissed on February 28, 2019.
13        As noted above, the Court denied Petitioner’s prior request for a Rhines stay in
14   the 7914 Action. Although Petitioner has not asked for such a stay with respect to
15   the instant unexhausted Petition, the Court notes that, even if he had, any such
16   request necessarily would have to be denied for the same reasons that required
17   denial in the 7914 Action [see Dkt. 12 at 4-8, explaining why the “potentially
18   meritorious” requirement for a Rhines stay did not exist with respect to Petitioner’s
19   claims). The instant Petition merely re-presents four documents already filed
20   multiple times in the 7914 Action, which, if construed liberally, appear to raise the
21   same two claims raised in the 7914 Action (as described above). These same
22   documents were before the Court when it concluded that a Rhines stay was not
23   permitted. The Court already has considered Petitioner’s assertions and found them
24   wanting; simply re-filing the same documents does not change anything or take care
25   of the lack of exhaustion problem that Petitioner has failed to cure. Put otherwise,
26   nothing has changed since the February 2019 dismissal of the 7914 Action, and
27   Petitioner’s successive presentation of previously-considered documents does not
28   cause the Court to changes its prior findings, which Petitioner chose not to appeal.
                                                5
1          For the foregoing reasons, it is plain from the face of the Petition that
2    summary dismissal of this action is required by Rule 4, because the letter with
3    attached pages submitted by Petitioner, even if construed as a Section 2254 habeas
4    petition, presents only a fully unexhausted petition. Accordingly, IT IS ORDERED
5    that: this action is dismissed, without prejudice, for failure to exhaust available state
6    remedies; and Judgment shall be entered dismissing this action without prejudice.
7          In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254
8    Cases in the United States District Courts, the Court has considered whether a
9    certificate of appealability is warranted. See 28 U.S.C. § 2253(c)(2); Slack v.
10   McDaniel, 529 U.S. 473, 484-85 (2000). The Court concludes that a certificate of
11   appealability is unwarranted, and thus, a certificate of appealability is DENIED.
12         IT IS SO ORDERED.
13
14   DATED: ________________
             December 18, 2019

15                                           _______________________________
                                             STEPHEN V. WILSON
16                                           UNITED STATES DISTRICT JUDGE
17   Presented by:

18
19   ___________________________________
     GAIL J. STANDISH
20   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                6
